DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 16, and 19-45 are currently pending with Claims 23-34 withdrawn and Claims 15, 16, 19-22 and 35-45 examined.
Response to Arguments
Applicant’s amendment filed 04/22/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous drawing objections and claim objections and these objections have been withdrawn. 
Applicant’s arguments with respect to independent claim 15 (see Remarks, pgs. 11-18) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are largely drawn to the combination of Bitensky/Inoue/Thenard. Due to the amendments, Bitensky/Sato/Chammas is now cited to reject Claim 15. As such, the arguments regarding the combination of Bitensky/Inoue/Thenard are moot. Sato is cited to teach a fabric reinforced silicone membrane with a reinforcing fabric on the outer surface of the silicone membrane, and Chammas is cited to teach a mesh or mat spacer that ensures efficient oxygen diffusion.
Applicant’s arguments with respect to claim(s) 20 (see Remarks, pg. 18-19) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments, Levesque is now cited in combination with Bitensky/Sato/Chammas to teach a frame integrated into a blood container. As such, Applicant’s arguments regarding the combination of Bitensky/Inoue/Thenard/Meiners are moot.
Applicant did not specifically argue the other dependent claims (see Remarks, pgs. 20-24).
Claim Objections
Claims 21 and 22 are objected to because the language “said integrated frame (121)” should read “said integrated frame (120)”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 19, 37, 38, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Sato et al (US 4837047) further in view of Chammas et al (US 2014/0158604).
Regarding Claim 15, Bitensky teaches an oxygen depletion device (10, Fig. 1) for depleting oxygen from blood prior to anaerobic storage comprising:
an outer receptacle (outer layer 100, Fig. 1; Col. 6 line 55 – Col. 7 line 5) substantially impermeable to oxygen (Col. 6 line 55 – Col. 7 line 5);
an inner collapsible blood container (inner layer 200, Fig. 1; Col. 7 lines 21-50; the inner layer is flexible and therefore collapsible) comprising one or more chambers that are permeable to oxygen (Col. 7 lines 21-50);
and an oxygen sorbent (oxygen scrubber 400, Fig. 1; Col. 7 line 63 – Col. 8 line 18) situated between said outer receptacle (100, Fig. 1) and said inner collapsible blood container (200, Fig. 1).
Bitensky is silent whether the inner collapsible blood container is comprised of a fabric reinforced silicone membrane comprising a silicone membrane and a reinforcing fabric located on the outer surface of said silicone membrane, wherein the fabric reinforced silicone membrane has a thickness from about 15 micrometers to about 200 micrometers; a spacer that is a mesh or mat having open areas and is situated between said outer receptacle and said inner collapsible blood container, and wherein said spacer maintains a headspace defined by said outer receptacle and said inner collapsible blood container, wherein said oxygen sorbent is disposed in said headspace, and wherein said spacer ensures efficient diffusion of oxygen from a surface of said inner collapsible blood container to said oxygen sorbent.
Sato teaches a container for storing blood (Col. 4 lines 23-38), thus being in the same field of endeavor, which can be made of a fabric reinforced silicone membrane (Col. 5 line 12 – Col. 6 line 6 describes a laminate material using silicone rubber as an inner, blood contacting surface to improve the gas permeability of the material and also describes the need for a reinforcing material when using silicone; Col. 7 line 44 – Col. 8 line 35 describe reinforcement materials that can be laminated to the silicone; Col. 8 lines 28-35 specifically mention using Tyvek® nonwoven fabric as the reinforcing material) comprising a silicone membrane (Col. 5 line 12 – Col. 6 line 6 describes a laminate material using silicone rubber as an inner, blood contacting surface) and a reinforcing fabric located on the outer surface of said silicone membrane (Col. 5 line 12 – Col. 6 line 6 describes a laminate material using silicone rubber as an inner, blood contacting surface to improve the gas permeability of the material and also describes the need for a reinforcing material when using silicone – since silicone is the inner, blood contacting surface, the reinforcing material will be on the outer surface; Col. 7 line 44 – Col. 8 line 35 describe reinforcement materials that can be laminated to the silicone; Col. 8 lines 28-35 specifically mention using Tyvek® nonwoven fabric as the reinforcing material). Additionally, Sato teaches having the total laminate thickness be within the range of 0.06 to 1 mm (Col. 9 lines 18-21). Using the fabric reinforced silicone membrane of Sato improves the gas permeability of the blood container greatly over other materials due to silicone’s high gas permeability, while also providing the needed material strength via the reinforcing fabric (Col. 5 line 12 – Col. 6 line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fabric reinforced silicone membrane of Sato (as taught by Col. 5 line 12 – Col. 6 line 6 and Col. 7 line 44 – Col. 8 line 35) for the inner collapsible blood container of Bitensky, since silicone is very highly permeable to oxygen (as motivated by Sato Col. 5 line 12 – Col. 6 line 6) which will increase the speed and ability of oxygen to be removed from the blood compared to the gas permeable materials used by Bitensky. Additionally, it would have been obvious to modify the thickness of the fabric reinforced silicone membrane of Bitensky/Sato to be from 0.06 to 1 mm (as taught by Sato, Col. 9 lines 18-21) to 0.015 - 0.2 mm as applicant appears to have placed no criticality on the claimed range (¶ [0191] of Applicant’s published specification is the only instance where the claimed range is recited; all other descriptions of the membrane recite different thickness values and therefore the claimed thickness does not appear to be critical for the functionality of the invention) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bitensky/Sato is silent regarding a spacer that is a mesh or mat having open areas and is situated between said outer receptacle and said inner collapsible blood container, and wherein said spacer maintains a headspace defined by said outer receptacle and said inner collapsible blood container, wherein said oxygen sorbent is disposed in said headspace, and wherein said spacer ensures efficient diffusion of oxygen from a surface of said inner collapsible blood container to said oxygen sorbent.
Chammas teaches a blood storage container (¶ [0028]) with an adsorbent material (75, Fig. 5) that is stored within a meshed sheet having open areas (87, Fig. 5; ¶ [0081, 0084]). The mesh functions to allow free flow of fluid to the adsorbent material while preventing the adsorbent material from exiting the mesh or moving around the container (¶ [0081]).
Therefore, it would have been obvious to modify the oxygen sorbent of Bitensky/Sato to be stored within a meshed sheet as taught by Chammas (¶ [0081, 0084]) to allow free flow of fluid to the oxygen sorbent while preventing the sorbent from exiting the mesh or moving around the blood container which could cause unwanted adverse effects (as motivated by Chammas ¶ [0081]). Since the oxygen sorbent of Bitensky/Sato/Chammas is situated between the outer receptacle and the inner collapsible blood container, the meshed sheet surrounding the oxygen sorbent will also serve as a spacer maintaining a headspace between the outer receptacle and the inner collapsible blood container, and the spacer/meshed sheet will ensure efficient diffusion of oxygen from a surface of the inner collapsible blood container to the oxygen sorbent because the meshed sheet encourages free flow of fluid towards the oxygen sorbent.
Regarding Claims 16 and 37, Bitensky is silent whether said fabric reinforced silicone membrane is reinforced with a polyethylene fabric.
Sato teaches a container for storing blood (Col. 4 lines 23-38), thus being in the same field of endeavor, which can be made of a fabric reinforced silicone membrane (Col. 5 line 12 – Col. 6 line 6 describes a laminate material using silicone rubber as an inner, blood contacting surface to improve the gas permeability of the material and also describes the need for a reinforcing material when using silicone; Col. 7 line 44 – Col. 8 line 35 describe reinforcement materials that can be laminated to the silicone; Col. 8 lines 28-35 specifically mention using Tyvek® nonwoven fabric as the reinforcing material) where the reinforcing fabric is a polyethylene fabric (Col. 7 line 44 – Col. 8 line 35 describe reinforcement materials that can be laminated to the silicone; Col. 8 lines 28-35 specifically mention using Tyvek® nonwoven fabric as the reinforcing material). As evidenced by the Tyvek® website, Tyvek® is made of polyethylene fibers (first paragraph of page 1 of attached What is Tyvek® document)
Therefore, it would have been obvious to utilize the polyethylene fabric reinforced silicone membrane of Sato (as taught by Col. 5 line 12 – Col. 6 line 6 and Col. 7 line 44 – Col. 8 line 35) for the inner collapsible blood container of Bitensky, since silicone is very highly permeable to oxygen (as motivated by Sato Col. 5 line 12 – Col. 6 line 6) which will increase the speed and ability of oxygen to be removed from the blood compared to the gas permeable materials used by Bitensky. 
Regarding Claim 19, Bitensky/Sato/Chammas discloses the invention essentially claimed as set forth above for Claim 15. However, Bitensky/Sato/Chammas does not expressly disclose the surface area to volume ratio of the inner collapsible blood container enclosed within said outer receptacle is at least 0.4 square centimeters per milliliter when filled with blood for depletion and enclosed within said outer receptacle.
However, Bitensky discloses the size of the inner receptacle can vary based on need (Bitensky Col. 6 lines 41-54), thus providing a motivation to find the optimum and most effective dimensions and characteristics of the inner receptacle.  Therefore, both the surface area and volume of the inner receptacle is disclosed to be a result effective variable in that changing the size of the inner receptacle changes the surface area and volume of the inner receptacle, which further changes the usage of the inner receptacle. Therefore, it would have been obvious to modify the device of Bitensky/Sato/Chammas to have the surface area to volume ratio be at least 0.4 square centimeters/milliliter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 38, Bitensky/Sato/Chammas is silent whether the fabric reinforced silicone membrane comprises a thickness selected from the group consisting of 20, 30, 50, 76, and 120 micrometers.
However, would have been obvious to one having ordinary skill in the art to modify the thickness of the silicone reinforced membrane of Bitensky/Sato/Chammas from between 0.06 to 1.0 mm to be either 20, 30, 50, 76, or 120 micrometers as applicant appears to have placed no criticality on the claimed range (¶ [0192] of Applicant’s published specification is the only instance where the claimed thickness options are recited; all other descriptions of the membrane recite different thickness values and therefore the claimed thickness does not appear to be critical for the functionality of the invention) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 44, Bitensky/Sato/Chammas is silent whether said spacer is a mat selected from the group consisting of a molded mat, a woven mat, a non-woven mat, and a strand mat.
However, Chammas teaches a blood storage container (¶ [0028]) with an adsorbent material (75, Fig. 5) that is stored within a meshed sheet (87, Fig. 5; ¶ [0081, 0084]). Chammas also teaches a screened mesh pouch, where the fabric is made by weaving fibers into a mesh, that contains adsorbent carbon or resin (¶ [0107]). As such, the fabric can be considered a woven mat. The mesh functions to allow free flow of fluid to the adsorbent material while preventing the adsorbent material from exiting the mesh or moving around the container (¶ [0081]).
Therefore, it would have been obvious to modify the oxygen sorbent of Bitensky/Sato/Chammas to be stored within a woven mat as taught by Chammas (¶ [0081, 0084, 0107]) to allow free flow of fluid to the oxygen sorbent while preventing the sorbent from exiting the woven mat or moving around the blood container which could cause unwanted adverse effects (as motivated by Chammas ¶ [0081, 0107]).
Regarding Claim 45, Bitensky/Sato/Chammas is silent whether said headspace has a volume that is between 10 milliliters and 500 milliliters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bitensky/Sato/Chammas to have the headspace volume be between 10 mL and 500 mL since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bitensky/Sato/Chammas would not operate differently with a headspace volume between 10 mL and 500 mL and the device would function appropriately with the claimed headspace volume as oxygen sorbent would be able to be placed within the headspace volume. Further, applicant places no criticality on the range claimed, indicating simply that the headspace volume could be within the claimed range or within one of many other ranges (¶ [0123-0125]).
Claims 20 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Sato et al (US 4837047) further in view of Chammas et al (US 2014/0158604) further in view of Levesque et al (US 2016/0007588).
Regarding Claim 20, Bitensky/Sato/Chammas is silent whether the inner collapsible blood container further comprises an integrated frame.
Levesque teaches a blood container, thus being in the same field of endeavor, with an inner blood container (combination of inner shell 109 and gas permeable barriers 107, Fig. 1; ¶ [0058, 0190]) comprising an integrated frame (inner shell 109, Fig. 1; ¶ [0058, 0190]). The frame provides the physical structure for the inlet (104, Fig. 1) and outlet (105, Fig. 1) of the blood container (as seen in Fig. 1; ¶ [0190]).
Therefore, it would have been obvious to modify the inner collapsible blood container of Bitensky/Sato/Chammas to include an integrated frame, as taught by Levesque, which provides a sturdy physical structure for an inlet port/fluidic connector into the inner blood container (as motivated by Levesque ¶ [0190]). The sturdy frame and fluidic connector structure is an improvement over the fluidic connector of Bitensky, as the frame will prevent movement of the connector and reduce the risk of the connector separating from the inner blood container.
Regarding Claim 43, Bitensky/Sato/Chammas is silent whether the outer receptacle substantially impermeable to oxygen is further substantially impermeable to carbon dioxide.
Levesque teaches a storage bag that is impermeable to both oxygen and carbon dioxide (¶ [0172], Claim 33). This ensures that oxygen and carbon dioxide cannot penetrate into the bag or escape from the bag, keeping the concentration of gas within the blood at the desired level.
Therefore, it would have been obvious to modify the outer receptacle of Bitensky/Sato/Chammas to be impermeable to carbon dioxide as well as impermeable to oxygen, as taught by Levesque (¶ [0172], Claim 33) to ensure the concentration of gas within the blood stored within the device is at the desired level.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Sato et al (US 4837047) further in view of Chammas et al (US 2014/0158604) further in view of Levesque et al (US 2016/0007588) further in view of Vachon et al (US 2013/0004586).
Regarding Claims 21 and 22, Bitensky/Sato/Chammas/Levesque is silent whether the integrated frame is a silicone frame or comprises high consistency rubber (HCR).
Vachon teaches a polymer composition that can be used for manufacturing medical devices (¶ [0074]), where the polymer composition can be polyethylene, silicone, or high consistency rubber (¶ [0064]).
Therefore, it would have been obvious to substitute the polyethylene or other polymer frame material of Bitensky/Sato/Chammas/Levesque for either a silicone or high consistency rubber, as Vachon teaches all three materials as being suitable for the manufacturing of medical devices (as motivated by Vachon ¶ [0064, 0074]). Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Sato et al (US 4837047) further in view of Chammas et al (US 2014/0158604) further in view of Niedospial (US 6287289).
Regarding Claims 35 and 36, Bitensky/Sato/Chammas is silent whether the reinforcing fabric is polyester fabric or nylon fabric.
Niedospial teaches a flexible medical container assembly, thus being in the same field of endeavor, where the polymeric sheets forming the container can be made out of polyester, nylon, or polyethylene (Claim 45; a combination nylon/polypropylene is a nylon fabric with additional polypropylene material present).
Therefore, it would have been obvious to modify the polyethylene fabric of Bitensky/Sato/Chammas to be a polyester or nylon fabric, as Niedospial teaches that both polyethylene, nylon, and polyester are suitable polymers for use in flexible medical containers (as motivated by Niedospial Claim 45). Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view Sato et al (US 4837047) further in view of Chammas et al (US 2014/0158604) further in view of Barbera-Guillem et al (US 6479252).
Regarding Claim 39, Bitensky/Sato/Chammas is silent whether the inner collapsible blood container comprises a material having a permeability to oxygen of at least 25 Barrer.
Barbera-Guillem teaches an oxygen permeable membrane that can be made of silicone and can have a permeability to oxygen in the range of 15-40 Barrers (Col. 3 line 48 – Col. 4 line 19). Oxygen permeability within this range ensures effective oxygen transport through the membrane.
Therefore, it would have been obvious to modify the silicone membrane of Bitensky/Sato/Chammas to have a permeability of at least 25 Barrer. This would have been obvious based on the teachings of Barbera-Guillem who suggests the acceptable range of oxygen permeability is within 15-40 Barrers (Col. 3 line 48 – Col. 4 line 19). Therefore, one of ordinary skill in the art would recognize that oxygen permeabilities of between 25-40 Barrers are also effective and desirable for oxygen transport.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Sato et al (US 4837047) further in view of Chammas et al (US 2014/0158604) further in view of Samolyk (US 5928178).
Regarding Claims 40-42, Bitensky further discloses the inner collapsible blood container comprises an internal blood contact area and an external area not in contact with blood (as seen in Fig. 1).
Bitensky/Sato/Chammas is silent whether the inner collapsible blood container comprises one or more flow baffles, wherein said one or more flow baffles are located either internal or external to the blood contact area.
Samolyk teaches a blood bag, thus being in the same field of endeavor, which comprises a flow baffle (236, Fig. 4). The baffle is formed by pinching the two walls of the blood bag together, as seen in Fig. 5. Therefore, the baffle can be considered located both internally (the physical connection is located in the internal space of the bag) and externally to the blood contact area (the baffle is partially structured on the exterior of the bag). The baffle allows for even mixing of the blood within the container (Col. 6 lines 25-35).
Therefore, it would have been obvious to modify the device of Bitensky/Sato/Chammas to comprise a flow baffle, and to have the flow baffle be located either internally or externally to the blood contact area, to allow for an even mixing of the blood within the container (as motivated by Samolyk Col. 6 lines 25-35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781